Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings

	The drawings (Figures 6-11) are objected to because the figures have faded lines and numbers and/or are difficult to read. “All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning” 37 CFR 1.84(l). “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface 

	
Claim Objections
Claim 8-9 are objected to because of the following informalities: 
in claim 8, “the upper guiding systems” should be “the upper guiding system”.  
In claim 9, “along the mast the lower guiding system comprises” is missing an “and” or a comma.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “the position sensor” is indefinite because “at least one position sensor” was defined. It is unclear if there is only a single position sensor or a possible plurality of sensors. Furthermore, in claim 11, “a linear position sensor” is indefinite because it is unclear if it is included in or separate from the “at least one position sensor”.
Furthermore, in claims 6, 7, and 10, “a turbojet engine” is indefinite because it is unclear if it the same or different from the turbojet engine claimed in claim 1. 
Further in claim 7, “a fan casing” is indefinite because a fan casing was defined in claim 6 and it is unclear if these are the same or different casings.
Further in claim 10, “a direct jet operation” is indefinite because a direct jet operation was defined in claim 1 and it is unclear if these are the same or different operations. Further in claim 10, “the activation” is unclear because an activation was not defined. It is unclear what activation (or action) is being referred to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0342942 (Smith).
Regarding claim 1, Smith teaches a nacelle for an aircraft turbojet engine with, a thrust reverser device (Fig 6-11, para 40), said the nacelle comprising: a fixed structure (702), and a movable structure displaceable in translation (translating cowl 602) along an axis substantially parallel to a longitudinal axis of the nacelle between a retracted position in which an aerodynamic continuity with the fixed structure of the nacelle during a direct jet operation of the nacelle is provided (Fig 6; closed position of the transcowl 602; Fig 3 also depicts a retracted/stowed position with aerodynamic continuity of the transcowl and an upstream fixed structure 108) and a deployed position in which a passage intended for the circulation of a secondary air flow diverted during a reverse jet operation of the nacelle is provided (Fig 7 showing passage 203 for secondary airflow 104 diverted during reverse jet operation; Fig 4 also depicts deployed position), and at least one position sensor configured and arranged in the nacelle to detect a deformation of the movable structure exceeding a predetermined authorized deformation threshold (para 41-47; position sensors 502, 504 measure separation distance between edge 704 of the transcowl and the fixed structure 702 at different .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0342942 (Smith) in view of US 4827248 (Crudden).
Regarding claim 1-2, Smith teaches a nacelle for an aircraft turbojet engine with, a thrust reverser device (Fig 6-11, para 40), said the nacelle comprising: a fixed structure (702), and a movable structure displaceable in translation (translating cowl 602) along an axis substantially parallel to a longitudinal axis of the nacelle between a retracted position in which an aerodynamic continuity with the fixed structure of the nacelle during a direct jet operation of the nacelle is provided (Fig 6; closed position of the transcowl 602; Fig 3 also depicts a retracted/stowed position with aerodynamic 
Smith teaches the sensors arranged in the nacelle as discussed above, but even if Smith was not construed as teaching the sensors arranged in the nacelle, Crudden teaches position sensors that are positioned in a nacelle, the position sensor comprising a detector secured to the fixed structure of the nacelle and a target secured to the movable structure, wherein the position sensor is configured to send a signal to an .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0342942 (Smith) in view of US 4827248 (Crudden), and further in view of US 2004/0060371 (Barkhoudarian).
Regarding claim 3, Smith in view of Crudden teaches the position sensor is a proximity sensor with the detector secured to the fixed structure of the nacelle and the target secured to the movable structure (see rejection of claim 2 above), but fails to teach the position sensor configured to change the state of a magnetic field emitted by the detector when the target substantially faces the detector. However, Barkhoudarian teaches a proximity sensor with a detector that emits a magnetic field and a target that alters the state of the magnetic field (para 14, 30-33; detector 10 produces a magnetic field by magnets and a moving element – the target – which alters the field to indicate proximity). It would have been obvious to one of ordinary skill in the art at the time of filing to make the position sensor configured to change the state of a magnetic field .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0342942 (Smith) in view of US 4827248 (Crudden), and further in view of US 2016/0033358 (Hockaday).
Regarding claim 4, Smith in view of Crudden teaches the position sensor is a proximity sensor with the detector secured to the fixed structure of the nacelle and the target secured to the movable structure (see rejection of claim 2 above), but fails to teach the position sensor is an optical sensor, the detector configured to emit a luminous flux and the target configured to reflect the luminous flux. However, Hockaday teaches that it was well known in the art that position sensors may be optical, with a detector emitting a luminous flux (light), and a target reflecting the luminous flux (para 38; sensors/detector 24 emit light which is reflected off a moving target and back to the detector). It would have been obvious to one of ordinary skill in the art at the time of filing to make the position sensor an optical sensor, the detector configured to emit a luminous flux and the target configured to reflect the luminous flux in order to measure proximity, as taught by Hockaday. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0342942 (Smith) in view of US 4827248 (Crudden), and further in view of US 6039747 (Shturman).
Regarding claim 5, Smith in view of Crudden teaches the position sensor is a proximity sensor with the detector secured to the fixed structure of the nacelle and the target secured to the movable structure (see rejection of claim 2 above), but fails to teach the position sensor is an electromechanical sensor, the detector comprising a contact lever and the target configured to actuate the contact lever when the target substantially faces the detector. However, Shturman teaches that it was well known in the art that position sensors may be an electromechanical sensor, the detector comprising a contact lever and the target configured to actuate the contact lever when the target substantially faces the detector (Fig 18-19; electromechanical position detector 270 with contact lever 274; target 244 actuates the contact lever when it faces the detector; col 15 ll. 26-51). It would have been obvious to one of ordinary skill in the art at the time of filing to make the position sensor an electromechanical sensor, the detector comprising a contact lever and the target configured to actuate the contact lever when the target substantially faces the detector in order to measure proximity, as taught by Shturman. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation .

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0342942 (Smith) in view of US 4827248 (Crudden), and further in view of US 2010/0212286 (West) and US 10040563 (Pinto).
Regarding claim 10-11, Smith in view of Crudden fails to teach the fixed structure comprises a plurality of actuators, an upper guiding system for guiding the movable structure and positioned proximate to a mast intended to connect the nacelle to an aircraft wing, and a lower guiding system for guiding the movable structure substantially diametrically opposite to the upper guiding system, wherein the movable structure comprises a set of cascade vanes contained within an envelope defined by a fan cowl and by a fan casing of a turbojet engine during a direct jet operation of the nacelle, and a thrust reverser cowl secured to the set of cascade vanes, further wherein the plurality of actuators is configured to displace the movable structure during the activation thereof, wherein the position sensor is a linear position sensor of the LVDT type positioned proximate to at least one of the plurality of actuators, wherein a linear position sensor is positioned proximate to each of the plurality of actuators. However, West teaches that it was well known in the art that nacelles may comprise a plurality of actuators (Fig 3-4; actuators 22, 86, 88), an upper guiding system for guiding the movable structure and positioned proximate to a mast intended to connect the nacelle 

Allowable Subject Matter
Claims 6-9, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all claim objections and 112 rejections were overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741